Case 1:18-cv-01533-TSE-IDD Document 49 Filed 05/30/19 Page 1 of 3 PageID# 660




                                UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF VIRGINIA
                                    ALEXANDRIA DIVISION
                                                   )
ADAM AARONSON,                                     )
                                                   )
                                                   )
                   Plaintiff,                      ) Case No.: 1:18-cv-1533
        v.                                         )
                                                   )
CHW GROUP, INC., D/B/A CHOICE                      )
HOME WARRANTY,                                     )
                                                   )
                                                   )
                   Defendant.                      )

               NOTICE OF TENTATIVE EXTRA-JUDICIAL RESOLUTION

        Plaintiff, ADAM AARONSON, on behalf of himself and Defendant, CHW GROUP d/b/a

CHOICE HOME WARRANTY (individually, “CHW” and together with Plaintiff, the “Parties”),

with CHW’s notice and permission, hereby notifies the Court that the Parties have reached a

tentative extra-judicial resolution of the Parties’ differences and disputes in the above-captioned

matter, in full.     A notice of dismissal will be filed separately.

        The Parties are in the process of negotiating and executing a formal written agreement that

memorializes the foregoing and will advise the Court and file all other necessary paperwork

relating thereto in due course. In the meantime, Plaintiff, on behalf of the Parties, respectfully

requests that the Court stay all pending deadlines and rulings on all pending motions in this case

until further notice, along with granting all other relief and entering all other orders as the Court

deems just and appropriate.




                                                     1
Case 1:18-cv-01533-TSE-IDD Document 49 Filed 05/30/19 Page 2 of 3 PageID# 661




                                      Respectfully submitted,


 /s/ Richard W. Ferris       /s/ Michael S. Agruss        /s/ James J. Parr
 Richard W. Ferris           Michael S. Agruss            James J. Parr
 VA Bar No: 31812            IL Bar No: 6281600           IL Bar No: 6317921
 Ferris Winder, PLLC         Agruss Law Firm, LLC         Agruss Law Firm, LLC
 9327 Midlothian TPKE        4809 N. Ravenswood Ave.      4809 N. Ravenswood Ave.
 Suite 1B                    Suite 419                    Suite 419
 Richmond, VA 23235          Chicago, IL 60640            Chicago, IL 60640
 Tel: 804-767-6848           Tel: 312-224-4695            Tel: 312-224-4695
 Fax: 888-251-6228           Fax: 312-253-4451            Fax: 312-253-4451
 rwferris@ferriswinder.com   michael@agrusslawfirm.com    james@agrusslawfirm.com
 Attorney for Plaintiff      Attorney for Plaintiff,      Attorney for Plaintiff,
                             Admitted Pro Hac Vice        Admitted Pro Hac Vice




                                         2
Case 1:18-cv-01533-TSE-IDD Document 49 Filed 05/30/19 Page 3 of 3 PageID# 662




                              CERTIFICATE OF SERVICE

       I certify that on May 30, 2019, a true and correct copy of the foregoing document was

electronically filed with the Court’s CM/ECF system to be sent via the electronic notification

system to all counsel of record.

                                     By: /s/ Michael S. Agruss
                                            Michael S. Agruss




                                                3
